Citation Nr: 0810889	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  98-01 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent prior to April 12, 2002, for dysthymic disorder. 

2.  Entitlement to a disability rating in excess of 30 
percent from April 12, 2002, for dysthymic disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from March 1964 to 
March 1966.    

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA), San Juan, the Commonwealth of Puerto Rico, 
regional office (RO).  The veteran filed a claim for 
increased disability rating in excess of 10 percent for 
dysthymic disorder on November 13, 1996.  In April 1997, the 
RO denied the claim.  The veteran perfected the appeal.  

In August 2002, the RO increased the rating to 30 percent 
disabling, effective April 12, 2002.  The issues on appeal 
reflect the fact that two separate ratings were given during 
the claims period.  The veteran testified before a Decision 
Review Officer at the RO in July  1998.  The Board remanded 
this matter in August 2003.  Documents in Spanish were 
translated into English and incorporated into the record. 

A VA psychiatric progress note of September 2006 indicates 
the veteran is unemployable.  This issue should be addressed 
by the Ro and is referred for appropriate action.  

The issue of entitlement to disability rating in excess of 30 
percent for dysthymic  disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, for 
the period November 13, 1996 to April 12, 2002, his dysthymic 
disorder was productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as depressed mood and affect, and anxiety.




CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, have 
been met for dysthymic disorder for the period November 13, 
1996 to April 12, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9433 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In correspondence dated March 2002, May 2004, and May 2005, 
the RO satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the 
service connection claim and increased rating claims; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the claimant was provided pertinent information 
in the correspondence cited above, in the March 2007 
supplemental statement of the case.  Cumulatively, the 
veteran was informed of the necessity of providing on his own 
or by VA, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment.  The veteran was also 
provided the applicable diagnostic codes under which he is 
rated.  Each diagnostic code contains criteria necessary for 
entitlement to a higher disability ratings that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result); 
the claimant was informed that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and examples of 
pertinent medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  Through 
his submissions, the veteran has demonstrated actual 
knowledge of evidence necessary to substantiate his increased 
rating claim.  For instance, he submitted additional evidence 
in February 1998 indicating he was sending it to support his 
claim for an increased rating.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured, including records from the Social 
Security Administration.  The veteran was examined on a 
number of occasions to determine the severity of his service-
connected disorder.  The duties to notify and assist have 
been met.

The Board also points out that, as to the partial grant of 
increased benefits for dysthymic disorder, the RO will be 
responsible for addressing any notice defect with respect to 
the effective date element of the awards.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

II.  Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disability.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service- connected disorder requires 
a review of the veteran's entire medical history regarding 
that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and rating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  As the veteran 
filed his claim after the rating criteria was revised, only 
the new rating criteria is considered.  

The veteran is currently rated as dysthymic disorder under 
Diagnostic Code 9433.  38 C.F.R. § 4.130 (2002).  That code 
provides that dysthymic disorder should be rated under the 
general rating formula for mental disorders.  Under that 
criteria, a 10 percent rating is assigned for occupational 
and social impairment due to mild or transient symptoms with 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or if the 
veteran's symptoms are controlled by continuous medication.

A 30 percent disability rating is assigned for a mental 
disorder (including dysthymic disorder) when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).   38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995)

A GAF score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  Scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A GAF of 41-50 
is defined as serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51-60 is defined as moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 61-70 is defined as some mild symptoms OR 
some difficulty in social, occupational, or school 
functioning.  A GAF of 71-80 is defined as, if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors.  A GAF of 81-90 would indicate absent 
or minimal symptoms and a GAF of 91 to 100 would indicate 
superior functioning in a wide range of activities; no 
symptoms.

The evidence includes private medical records in 1996 and 
1997.  Here, clinical findings indicated poor memory, 
depressed affect and mood, startle response, and 
hallucinations.  

VA examination in January 1997 indicated the veteran was 
alert and oriented, mood was depressed and somewhat anxious.  
Affect was blunted.  Attention was good.  Concentration and 
memory were fair.  Speech was clear and coherent.  He was not 
hallucinating.  He was not suicidal or homicidal .  Insight 
and judgment were fair.  He exhibited good impulse control.  
A GAF score of 70 was assigned.   

Private medical records in June 1997 note that the veteran is 
forgetful and has hallucinations and a small appetite.  A 
January 1998 indicates symptoms of severe hallucinations and 
the veteran stated that he is afraid of hallucinations.  A 
September 1998 note indicated  poor concentration and 
attention.  

VA examination report in December 1999 indicated the 
veteran's mood was anxious and slightly depressed.  His 
affect was constricted.  His attention and concentration was 
good.  His memory was good.  His speech was clear and 
coherent.  Hallucination symptoms were not shown.  He was 
neither suicidal nor homicidal.  His insight and judgment was 
fair.  He exhibited good impulse control.  The diagnosis was 
dysthymia.  A GAF score of 75 was assigned. 

Private psychiatric report in March 2000 indicated difficulty 
with attention and concentration.  A November 2000 record 
noted a normal appearance.  Attitude was cooperative and 
frank.  Speech was slow.  Mood appeared quite depressed.  
Affect was appropriate.  Thought process was goal-oriented 
and productive.  There was no evidence of obsessions, 
compulsions, phobias, suicidal or homicidal ideation, or 
self-destructive impulses.  There was no evidence of 
delusions.  There was no evidence of ideas of unreality.  The 
veteran exhibited difficulty with attention.  There were no 
illusions, feelings of depersonalization or derealization.  
He stated that he hears voices calling him, and sometimes 
laughed at him.  He was otherwise alert and oriented.  Memory 
and insight was intact.  Judgment indicated poor response in 
social, family and interpersonal relations.  The diagnosis 
was major depression, recurrent, sever, with psychiatric 
features.  A GAF score of 55-60 was assigned. 

VA clinical findings in 2001 and 2002 note depressed mood and 
affect.  No other clinical findings were shown.  

VA examination report in April 2002 revealed the veteran was 
alert, oriented times three.  His mood was depressed.  His 
affect was constricted.  His attention was good.  His 
concentration was good.  His memory was fair.  His speech was 
clear and coherent.  There were no findings of hallucinations 
or suicidal or homicidal ideations.  His insight and judgment 
was fair.  The veteran exhibited good impulse  control.  

Based on a careful review of the record, the Board finds that 
the evidence supports the veteran's entitlement to a 30 
percent rating during the entire claims period prior to April 
12, 2002.  In reaching this determination, the Board notes 
that the private treatment records prior to April 12, 2002, 
and VA examinations in January 1997 and March 2000, show that 
the veteran's dysthymic disorder exhibited symptoms of 
depressed mood, depressed or blunted affect and anxiety.  
While not shown on VA examinations or VA clinical records, 
private medical evidence shows symptoms of difficulty with 
attention and concentration, startle response, and 
hallucination.  GAF scores ranged from 55 to 75 during the 
claims period prior to April 12, 2002, which according to 
DSM-IV reflects mild to moderate social and industrial 
impairment.  By viewing this evidence in the light most 
favorable to the veteran, the Board finds that his level of 
disability more closely approximates the criteria for a 30 
percent rating under Diagnostic Code 9433.  38 C.F.R. 
§ 3.102.

The Board further concludes that the preponderance of the 
evidence is against entitlement to a 50 percent rating 
because there is no evidence that he had a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of long-term 
memory; impaired judgment; or impaired abstract thinking.  
Poor memory was noted in private medical records dated in 
1996 and 1997; however, VA examination reports in January 
1997 and December 1999 noted fair memory and private medical 
report in November 2000 indicated memory and insight were 
intact.  

The record also reflects the veteran reporting auditory 
hallucinations, which is a symptom under the 100 percent 
rating criteria.  However, such symptoms were note shown on 
either VA examination report, or the private psychiatric 
reports in March 2000 and November 2000.  The November 2000 
private medical examiner specifically stated that there were 
no illusions, feelings of depersonalization or derealization 
on evaluation.  

In short, a 30 percent disability rating, but no higher, is 
warranted for dysthymic disorder, from November 13, 1996 to 
April 12, 2002.  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent rating for dysthymic 
disorder, effective November 13, 1996, is granted.


REMAND

The Board finds that the evidence is inconclusive as to the 
veteran's current level of symptomatology, and whether the 
veteran is unemployable due to his service-connected 
dysthymic disorder.  VA psychiatric progress note in 
September 2006 indicated a GAF score of 46 was assigned and 
the examiner indicated that the veteran's condition was 
showing deterioration.  The examiner further stated that the 
veteran was not able to work or get involved in gainful 
activities.  Prior evaluations summarized in the decision did 
not give such an indication.  

On remand, the RO must schedule a VA examination to determine 
the current nature of the veteran's dysthymic disorder, as 
well as his employability.	


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his service- 
connected dysthymic disorder.  The claims 
folder should be made available to the 
examiner in connection with the 
examination.  Any testing deemed necessary 
should be performed.  The examiner is to 
prepare an examination report which 
corresponds to the applicable rating 
criteria.  38 C.F.R. § 4.130.  The 
examiner should also opine as to the 
veteran's relative difficulty in obtaining 
or retaining employment due to his 
dysthymic disorder. A complete rationale 
for any opinion expressed should be 
included in the examination report.

2. Thereafter, the AMC should readjudicate 
the veteran's claim for a disability 
rating in excess of 30 percent for his 
dysthymic disorder, to include whether an 
extraschedular evaluation is appropriate.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


